Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 19, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144762                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144762
                                                                    COA: 299484
                                                                    Wayne CC: 09-031564-FC
  JOHNNY LEE WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  October 24, 2012. The application for leave to appeal the January 19, 2012 judgment of
  the Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 19, 2013                      _________________________________________
           t0416                                                               Clerk